Title: From Thomas Jefferson to Albert Gallatin, 22 June 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
                     
            
                        22 June 1803
                     
          
          Mr. Coxe may be informed with truth that the information he says he has recieved is entirely without foundation, no such resolution as he alludes to having ever been formed, and mr Madison & Capt Lewis too guarded to have ever spoken of it, had it been formed. but in truth a pretended rumor of removal is the common ground for application for an office.
          With respect to Hays the Marshal of West Tennissee, I think both Jackson & Dickson should be written to. I have more confidence in the first than the last. it would be well to ask their opinion whether Hays’ conduct & habits are such as to render it proper that he should be removed, & to recommend a successor.
          On the whole I think Govr. Harrison had better send his contract here for ratification; the right to do so being previously reserved by him.
          I have never heard any objection to Titcomb surveyor of Newbury port.
        